Citation Nr: 1535004	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial evaluation for right shoulder impingement syndrome, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for right shoulder impingement syndrome and assigned a 10 percent evaluation.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right shoulder disability is more disabling than currently evaluated. 

The Veteran was afforded a VA examination in connection with his claim for service connection in June 2010.  In an August 2010 notice of disagreement, the Veteran asserted that the examiner did not note that he took Hydrocodone every day to help relieve the severe pain that he suffers with even after taking Naproxen during the day.  Further, the Veteran claimed in his September 2011 substantive appeal (VA Form 9) that his right shoulder disability had worsened in that was losing strength and may need surgery.

The Veteran's claims file only contains VA and private treatment records through May 2012.  In view of the Veteran's contentions, the length of time since the last examination, and a lack of contemporaneous medical evidence, Remand is necessary to obtain updated and outstanding treatment records and to reexamine the Veteran to reassess the severity of his service-connected right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA or private medical records pertaining to a right shoulder disability dated since May 2012.

2.  Thereafter, schedule the Veteran for a VA examination.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.

The examiner should evaluate the current severity of the Veteran's service-connected right shoulder disability.  This includes, but is not limited to, determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, etc.

The examiner should also comment on any orthopedic and neurological manifestations of the service-connected right shoulder disability.

3.  Then readjudicate the claim in light of all additional evidence received since the statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




